               Case 2:20-cv-01930-VCF Document 24 Filed 03/29/21 Page 1 of 5




1

2

3

4                                        UNITED STATES DISTRICT COURT

5                                            DISTRICT OF NEVADA

6                                                        ***

7     EDGAR MARTINEZ-CARRANZA,

8                           Plaintiff,                        2:20-cv-01930-VCF

9     vs.
                                                              ORDER
10
      PLUMBERS AND PIPEFITTERS UNION                          MOTION TO DISMISS COMPLAINT [ECF NO.
11    LOCAL NO. 525 TRUST FUNDS, et al.,                      10]
12                          Defendants.

13
             Before the Court is defendant the Plumbers and Pipefitters Union Local 525 Pension Plan’s
14
     (“Pension”) motion to dismiss. (ECF No. 10). The Court grants the motion in part: the Court dismisses
15
     plaintiff’s complaint without prejudice and gives plaintiff leave to amend.
16
        I.      Background
17
             Plaintiff Edgar Martinez-Carranza alleges that he is a member of the Plumbers and Pipefitters
18
     Local Union 525. (ECF No. 1). Plaintiff alleges that he suffered an on-the-job injury and sought
19
     disability retirement benefits from Local 525. (Id.) Plaintiff alleges that (1) on June 20, 2019 the
20
     defendants denied his claim, (2) on March 23, 2020 the defendants denied his appeal as untimely, and
21
     (3) on July 20, 2020 the defendants accepted the claim and then denied it again on the same basis as the
22
     June 20, 2019 denial. (Id.) Plaintiff brings claims against the defendants for (1) specific performance; (2)
23
     violation of the Employee Retirement Income Security Act of 1974 (“ERISA”) § 502, 29 U.S.C.A. §
24
     1132(a)(l)(B); and (3) breach of fiduciary duty.
25

                                                          1
                 Case 2:20-cv-01930-VCF Document 24 Filed 03/29/21 Page 2 of 5




1              Defendant argues in its motion to dismiss that Martinez-Carranza has not alleged facts that show

2    that he is plausibly entitled to relief per ERISA. (ECF No. 10 at 3). Defendant also argues that Martinez-

3    Carranza cannot bring a specific performance claim against the Pension because specific performance is

4    not a claim for relief as it is a remedy that cannot be independently pleaded. (Id.) Defendant also argues

5    plaintiff’s breach of fiduciary duty claim is contradicted in his complaint because he alleges that

6    defendant considered his appeal and denied it July 2020. (Id.) Defendant also argues that plaintiff’s

7    allegation regarding the appeal is not true: it attaches exhibits to the motion and invites the Court to

8    convert this motion to a motion for summary judgment for the purposes of dismissing the breach of

9    fiduciary duty claim. (Id. at 1).

10             Plaintiff argues in his response that he has alleged sufficient bad facts regarding ERISA, that he

11   alleged that defendant falsely stated that his claim was late, and he alleges that specific performance is a

12   valid claim. (ECF No. 22 at 5). Plaintiff also alleges additional facts in his response that are not in the

13   complaint and states that he intends to file an amended complaint. (Id. at 3).

14             Defendant argues in its reply that plaintiff has not alleged facts to show what actions Pension

15   engaged in that led to the alleged wrongful denial of benefits. (ECF No. 23 at 3). Pension alleges that

16   plaintiff does not address the contradictions in his complaint because it claims that the Pension never

17   considered his appeal, but also admits that the Pension considered it. (Id.) Defendant also reiterates that

18   specific performance is not a claim. (Id.)

19       II.      Discussion

20             To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain “a short and plain

21   statement of the claim showing the pleader is entitled to relief” so the defendant is given fair notice of

22   the claim and the grounds upon which it rests. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

23   (quoting Rule 8(a)(2)). A court may dismiss a complaint for failure to state a claim under Rule 12(b)(6)

24   for two reasons: (1) lack of a cognizable legal theory, or (2) insufficient facts alleged under a cognizable

25

                                                            2
               Case 2:20-cv-01930-VCF Document 24 Filed 03/29/21 Page 3 of 5




1    legal theory. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990). When deciding a

2    motion to dismiss, all allegations of material fact in the complaint are taken as true and construed in the

3    light most favorable to the nonmoving party. Cousins v. Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009).

4       A. Specific Performance

5           Specific performance is a remedy, not a claim. See Black's Law Dictionary (Bryan A. Garner,

6    ed., 8th ed. 2004) at 1435 (“Specific performance: [A] court-ordered remedy that requires precise

7    fulfillment of a legal or contractual obligation when monetary damages are inappropriate or inadequate

8    ... an equitable remedy that lies within the court's discretion to award whenever the common-law remedy

9    is insufficient, either because damages would be inadequate or because the damages could not possibly

10   be established.”) (emphasis added); see also Harara v. ConocoPhillips Co., 377 F. Supp. 2d 779, 796

11   n.20 (N.D. Cal. 2005) (“Specific performance is a form of contractual relief, not an independent claim.”)

12          Plaintiff has not stated a plausible claim for specific performance because specific performance

13   is not an independent claim: for example, specific performance can be a form of relief in a complaint

14   that states a breach of contract claim. The Court dismisses plaintiff’s specific performance claim with

15   leave to amend.

16      B. ERISA

17          Per ERISA, “a participant or beneficiary” can bring a civil action “to recover benefits due to him

18   under the terms of his plan, to enforce his rights under the terms of the plan, or to clarify his rights to

19   future benefits under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B). ERISA § 502(a)(1)(B) claims

20   have three general requirements: (1) the plaintiff exhausted the plan’s administrative appeals process;

21   (2) the plaintiff is entitled to a particular benefit under the plan’s terms; and (3) the plaintiff was denied

22   that benefit. See Id.; see also Amato v. Bernard, 618 F.2d 559 (9th Cir. 1980).

23          The plaintiff’s allegations regarding the plan’s administrative appeals process are vague: he

24   alleges that the defendant denied his appeal as untimely, but it also appears that he alleges that the

25

                                                            3
               Case 2:20-cv-01930-VCF Document 24 Filed 03/29/21 Page 4 of 5




1    defendant denied it on the merits. (ECF No. 1 at 4). The plaintiff also not allege what particular benefit

2    is due to him under the plan’s terms. Plaintiff does not plausibly allege that defendants violated any rules

3    or terms of the plan or allege any facts regarding the terms of the plan when Pension denied his claim.

4    The Court finds that dismissal without prejudice pursuant to Rule 12(b)(6) is warranted. If plaintiff files

5    an amended complaint, he must include clear factual allegations regarding the administrative appeals

6    process, the benefits to which he is entitled per the plan terms and specify how the defendant’s wrongful

7    conduct denied (or will deny) him these benefits.

8         C. Fiduciary Duty

9            To establish a claim for breach of fiduciary duty under ERISA, a plaintiff must show that (1) the

10   defendant is a plan fiduciary; (2) the defendant breached its fiduciary duties; and (3) a cognizable loss to

11   the participants of the plan resulted. See 29 U.S.C. § 1132(a)(2); see also Mathews v. Chevron Corp.,

12   362 F.3d 1172, 1178 (9th Cir. 2004). ERISA Section 502 authorizes plan participants and beneficiaries,

13   and other specified parties to bring claims to enforce ERISA's substantive requirements and remedy

14   violations of benefit plan terms. 29 U.S.C. § 1132. “If, on a motion under Rule 12(b)(6) or 12(c), matters

15   outside the pleadings are presented to and not excluded by the court, the motion must be treated as one

16   for summary judgment under Rule 56.” Fed. R. Civ. P. 12(d).

17           The Court excludes the defendant’s attachments and does not consider the plaintiff’s statements

18   regarding facts that are not in the complaint. Plaintiff provides no facts in the complaint to demonstrate

19   that defendant is the plan fiduciary, that it breached its fiduciary duty, or that he suffered a cognizable

20   loss as a result. Plaintiff generally alleges that the defendant denied his appeal as untimely but does not

21   provide factual allegations that demonstrate the elements of a claim for breach of fiduciary duty.

22   Without these specific factual allegations, plaintiff’s complaint falls short of a sufficiently stated claim.

23   The Court dismisses this claim for failure to state a claim per Rule 12(b)(6).

24   //

25

                                                           4
              Case 2:20-cv-01930-VCF Document 24 Filed 03/29/21 Page 5 of 5




1           Accordingly,

2           IT IS ORDERED that the defendants’ motion to dismiss is GRANTED: the plaintiff’s complaint

3    (ECF No. 1) is dismissed without prejudice with leave to amend. Plaintiff has until Monday, April 26,

4    2021 to file an amended complaint.

5           DATED this 29th day of March 2021.

6
                                                                _________________________
7                                                               CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                        5
